Exhibit BY-LAWS OF SIMMONS FIRST NATIONAL CORPORATION ARTICLE I.OFFICES The Principal office of the Corporation in the State of Arkansas shall be located at 501 Main Street in the City of Pine Bluff, County of Jefferson.The Corporation may have such other offices, either within or without the State of Arkansas, as the Board may designate or as the business of the Corporation may require from time to time. The registered office of the Corporation required by The Arkansas Business Corporation Act of 1987, as amended, to be maintained in the State of Arkansas may be, but need not be, identical with the principal office in the State of Arkansas, and the address of the registered office may be changed from time to time by the Board. ARTICLE II. SHAREHOLDERS Section 1. Annual Meeting.The annual meeting of the shareholders, for the purpose of electing directors and such other business as may properly come before the meeting, shall be held on such date and at such place as the Board shall from time to time determine by resolution adopted at a regular meeting.If the day fixed for the annual meeting shall be a legal holiday in the State of Arkansas, such meeting shall be held on the next succeeding business day.If the election of directors shall not be held on the day designated for the annual meeting of the shareholders, or at any adjournment thereof, the Board shall cause the election to be held at a special meeting of the shareholders as soon thereafter as conveniently may be held. -1- Section 2.Special Meetings.Special meetings of the shareholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the Chairman of the Board, President or by the Board, and shall be called by the Chairman of the Board or the President at the request of the holders of not less than one-tenth of all the outstanding shares of the Corporation entitled to vote at a meeting. Section 3.Place of Meeting.The Board may designate any place, either within or without the State of Arkansas, as the place of meeting for any annual meeting or for any special meeting called by the Board.If no designation is made, the place of meeting shall be the principal office of the Corporation in the State of Arkansas. Section 4.Notice of Meeting.Written or printed notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting, unless one of the purposes of the meeting is to increase the authorized capital stock or bond indebtedness of the Corporation, in which case the notice shall be delivered not less than sixty (60) nor more than seventy-five (75) days prior to the date of the meeting, either personally or by mail, at the direction of the Chairman of the Board, the President, or the Secretary, or the officer or persons calling the meeting of each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at the address as it appears on the stock transfer books of the Corporation, with postage thereon prepaid. Section 5.Fixing of Record Date.For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or shareholders entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of the Corporation may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than seventy (70) days prior to the date of the meeting or action requiring a determination of shareholders. If no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the Board declaring such dividend is adopted, as the case may be, shall be the record date for such action.When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply, in the absence of further Board action, to any adjournment of such meeting to a date not more than one hundred-twenty (120) days after the date of the original meeting.In the event of any adjournment of a meeting, the Board may set a new record date for such adjourned meeting and, in all events, shall establish a new record date if the meeting is adjourned to a date more than one hundred-twenty (120) days after the date of the original meeting. -2- Section 6.Voting Lists. The officer or agent having charge of stock transfer books for shares of the Corporation shall make a list of the shareholders who are entitled to notice of the meeting, or any adjournment thereof, arranged in alphabetical order, with the address of the and number of shares held by each.This list, shall be kept on file at the principal office of the Corporation, commencing not later than two (2) business days after the mailing of the notice of the meeting, and shall be subject to inspection and, subject to the provisions of A.C.A. 4-27-1602C, copying by any shareholder, at the expense of the shareholder, at any time during usual business hours.Such list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder at any time during the meeting.The original stock transfer book shall be prima facie evidence as to who are the shareholders entitled to examine such lists or transfer books or to vote at any meeting of shareholders. -3- Section 7. Quorum.A majority of the votes entitled to be cast, represented in person or by proxy, shall constitute a quorum at a meeting of the shareholders.If less than a majority of the votes entitled to be cast are represented at a meeting, a majority of the votes so represented may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.The shareholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough votes to leave less than a quorum. Section 8.Proxies.At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder or by a duly authorized attorney in fact.Such proxy shall be filed with the Secretary of the Corporation before or at the time of the meeting.No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy. Section 9. Voting of Shares.Each outstanding share of Class A common stock shall be entitled to one vote upon each matter submitted to vote at a meeting of shareholders. Section 10.Voting of Shares by Certain Holders.Shares standing in the name of another corporation may be voted by such officer, agent or proxy as the by-laws of such corporation may prescribe, or in the absence of such provision, as the Board of such corporation may determine. Shares held by an administrator, executor, guardian or conservator may be voted by the fiduciary either in person or by proxy, without a transfer of such shares into such fiduciary’s name.Shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but no trustee shall be entitled to vote shares held as trustee without a transfer of such shares into the trustee’s name. -4- Shares standing in the name of a receiver (including a trustee in bankruptcy) may be voted by such receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into the receiver’s name, if authority to do so is contained in an appropriate order of the court by which such receiver was appointed. A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred. Shares of its stock held by its subsidiaries in a fiduciary capacity may be voted only by a co-fiduciary or by a person or persons designated in the instrument creating the fiduciary relationship. Shares of its own stock belonging to the Corporation or held by it or its subsidiaries in a fiduciary capacity shall not be voted, directly or indirectly, at any meeting, other than as specified above, and unless such shares may be voted by a co-fiduciary or designated as specified above, shall not be counted in determining the total number of outstanding shares at any given time. Section 11.Voting for Directors.Directors shall be elected by a plurality of the votes cast by the shares entitled to vote thereon.Shareholders shall not be allowed to vote cumulatively for the election of Directors. ARTICLE III.BOARD OF DIRECTORS Section 1.General Powers.The business and affairs of the Corporation shall be managed by its Board of Directors (herein “Board”). -5- Section 2.Number, tenure and Qualifications.The number of directors with which this Corporation shall commence business shall be one, but the number of directors to be elected at the annual shareholders’ meeting shall be prescribed at said meeting, and shall be not less than five (5) nor more than twenty-five (25), the exact number within such minimum and maximum limits to be prescribed and determined from time to time by resolution of the shareholders at any meeting thereof, or by resolution of a majority of the Board.However, between annual shareholders’ meetings a majority of the Board may increase the number of directors by two (2) more than the number of directors last elected by shareholders, where such number was fifteen (15) or less, and by four (4) more than the number of directors last elected by the shareholders, where such number was sixteen (16) or more, but in no event shall the number of directors exceed twenty-five (25).Each director shall hold office until the next annual meeting of the shareholders following the date of election and until a successor shall have been elected and qualified.Directors need not be residents of the State of Arkansas or shareholders of the Corporation. Section 3.Advisory Directors.The Board of this Corporation may elect individuals to serve as Advisory Directors, and they may attend meetings of the Board and may receive compensation for attendance.The Advisory Directors shall serve at the pleasure of the Board of this Corporation for such terms as the Board by resolution may establish.The function of such Advisory Directors shall be to advise and consult with the regular Board with respect to the affairs of the Corporation.Advisory Directors shall not be entitled to vote on matters which come before the Board or any committee thereof. Section 4.Advisory Director Emeritus. The Board may elect one individual as an Advisory Director Emeritus.The Advisory Director Emeritus may attend meetings of the Board and may receive compensation as designated by the Board.The Advisory Director Emeritus shall serve at the pleasure of the Board of this Corporation for such terms as the Board by resolution may establish.The Advisory Director Emeritus may be of counsel to the Board and may be called upon for advice from time to time.The Advisory Director Emeritus shall not vote on matters coming before the Board or any committee thereof. -6- Section 5.Regular Meetings.The regular meeting of the Board shall be held, without notice, on the date designated by resolution of the Boardat the principal business office. When any regular meeting of the Board falls upon a holiday, the meeting shall be held the next business day unless the Board shall designate some other day. Section 6.Special Meetings.Special meetings of the Board may be called by or at the request of the Chairman of the Board, the President or any three (3) or more directors.The person or persons authorized to call special meetings of the Board may fix any place, either within or without the State of Arkansas, as the place for holding any special meeting of the Board called by them. Section 7.Notice.Notice of any special meeting shall be given, when practicable in light of the circumstances, at least one day previously thereto by written notice delivered personally, deposited into the United States mail, or sent by telefacsimile, e-mail or electronic process.If mailed, such notice shall be deemed to be delivered when deposited in the United Sates mail, with postage thereon prepaid.If notice is given by telefacsimile, e-mail or electronic process such notice shall be deemed to be delivered upon transmission.Any director may waive notice of such meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at nor the purpose of any regular meeting of the Board need be specified in the notice or waiver of notice of such meeting. -7- Section 8.Quorum and Voting.A majority of the number of directors prescribed pursuant to Section 3 of this Article III shall constitute a quorum for the transaction of business at any meeting of the Board, but if less than such majority is present at a meeting, a majority of the directors present may adjourn the meeting from time to time without further notice.A vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board. Section 9.Manner of Meeting. Any regular or special meeting may be conducted, in person or through the use of any means of electronic communication by which all directors participating may simultaneously hear each other during the meeting.If any meeting is held in which some or all of the directors participate therein through the use of electronic communication such director or directors shall be deemed to be present in person at the meeting. Section 10.Vacancies.Any vacancy occurring in the Board may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the Board.A director elected to fill a vacancy shall be elected for the unexpired term of the predecessor in office.Any directorship to be filled by reason of an increase in the number of directors shall be filled by an election at an annual meeting or at a special meeting of shareholders called for that purpose, or by the directors at a meeting as authorized in Article III, Section 2. Section 11.Compensation.By resolution of the Board, the directors may be paid their expenses, if any, of attendance at each meeting of the Board or Board Committee, and may be paid a retainer plus a fixed sum for attendance at each meeting of the Board or Board Committee or a stated salary as director.No such payment shall preclude any director from serving the Corporation in any other capacity and receiving compensation therefore. -8- Section 12.Presumption of Assent. A director of the Corporation who is present at a meeting of the Board at which action on any corporate matter is taken shall be presumed to have assented to the action taken, unless (1)the Director objects to holding the meeting or transacting business at the meeting, or (2) a dissent or abstention shall be entered in the minutes of the meeting, or (3) the director shall deliver a written notice of dissent or abstention to such action to the presiding officer of the meeting before adjournment or to the Corporation immediately after adjournment.Such right to dissent shall not apply to a director who voted in favor of such action. Section 13.Informal Action by Directors.Any action required to be taken at a meeting of the directors, or any other action which may be taken at a meeting of the directors, may be taken without a meeting if a consent in writing, setting for the action so taken, shall be signed by all of the directors entitled to vote with respect to the subject matter thereof. ARTICLE IV.COMMITTEES Section 1.Executive Committee.There shall be an Executive Committee of the Board consisting of no less than three nor more than seven outside directors of the Corporation or its affiliates, selected by the Board.The exact number within such minimum and maximum limits shall be determined by resolution of the Board at the annual meeting where the members of the Executive Committee are selected as hereinafter set forth.The Chairman of the Board and the President of the Corporation shall be ex-officio members of the Committee.The Executive Committee shall be selected annually at the same meeting where the other board committees are named. -9- The Executive Committee of the Board shall be chaired by a chairman, who shall be selected by the Committee.A Secretary, who shall be selected by the Committee, shall record minutes of each meeting as a formal record of the deliberations and recommendations of the Committee. The Executive Committee shall meet bi-monthly as determined by the Board and upon call of the chairman or upon written request of three (3) or more members of the Committee. The duties and responsibilities of the Executive Committee shall include, but shall not be limited to the following: (1) Consult with the executive management regarding matters related to the policies and management decisions of the Corporation and its subsidiaries. (2) Consider and help develop management succession (3) Monitor and recommend the makeup of the Board, bearing in mind the requirements for Board members and ages of Board members. (4) Monitor and assist, where desirable, in acquisition and merger matters. (5) Review and assist in the formulation of policies. (6) Submit possible nominees and suggest names for Board membership on subsidiary Boards. The Board may delegate to the Executive Committee any of the powers and authority of the Board regarding management of the business and affairs of the Corporation, except those powers not subject to delegation as set forth in A.C.A. 4-27-825E.Any decision made or action taken, based under such delegation, shall be reported to the Board at its next regular meeting. Section 2.Audit Committee.There shall be an Audit Committee, consisting of not less than four (4) outside directors of the Corporation, appointed by the Board annually or more often, whose duty it shall be to cause examinations into the affairs of the Corporation and its affiliates, and to report the result of such examinations to the Board at its meetings thereafter. -10- Section 3.Nominating, Compensation & Corporate Governance Committee.There shall be a Nominating, Compensation and Corporate Governance Committee (NCCGC) whose duties shall be as follows: development of governance principles, a continuing review of these principles, recommendations to the Board of any changes to these principles, identification, evaluation and recommendation of prospective directors and such other duties as may be delegated by the Board.The NCCGC shall be responsible, after consultation with the Chief Executive Officer and with consideration of the desires of individual Board members, for the assignment of Board members to various Committees; provide oversight to the Corporation’s Human Resources Group in developing and administering personnel policies, salary administration plans, benefit plans, incentive plans, stock option plans, employment agreements, change in control agreements, severance packages, Equal Employment Opportunity regulatory compliance, and associate training programs; the evaluation and recommendation to the Board of Directors, the Chief Executive Officer performance, compensation, and benefit plan. Section 4.Other Committees.The Board may also appoint from among its own members and members of the Board of directors of its affiliates such other committees as the Board may determine, which shall in each case consist of not less than three (3) independent directors, and which shall have such powers and duties as shall from time to time be prescribed by the Board.The Chairman of the Board and the President shall be ex-officio members of each committee appointed by the Board.The Secretary shall maintain a list of the committees of the Corporation, as same exist from time to time, and attach a copy hereto as an Appendix. -11- Section 5.Procedure.A majority of the members of any committee may fix its rules of procedure.Upon the request of the Board, all actions by any committee shall be reported to the Board at a meeting succeeding such action and shall be subject to revision, alteration and approval by the Board; provided, that no rights or acts of third parties shall be affected by any such revision or alteration. ARTICLE V.OFFICERS Section 1.Number.The officers of the Corporation shall be a Chairman of the Board, a President, one or more Vice-Presidents (the number thereof to be determined by the Board), a Secretary and a Chief Financial Officer, each of whom shall be elected by the Board.Such other officers and assistant officers as may be deemed necessary may be elected or appointed by the Board.Any two or more offices may be held by the same person.The Secretary, or such officer as the Board may designate, shall maintain a list of the officers of the Corporation, as same exist from time to time and attach a copy hereto as an Appendix. Section 2.Election and Term of Office.The officers of the Corporation to be elected by the Board shall be elected annually by the Board at the first meeting of the Board held after each annual meeting of the shareholders.If the election of officers shall not be held at such meeting, such election shall be held as soon thereafter as is convenient.Each officer shall hold office until a successor shall have been duly elected and qualified or until such officer’s death, resignation or removal in the manner hereinafter provided. Section 3.Removal.Any officer or agent elected or appointed by the Board may be removed by the Board whenever, in its judgment, the best interests of the Corporation would be served thereby, but such removal shall be without prejudice as to any contract rights of the person so removed. -12- Section 4.Vacancies.A vacancy in any office because of death, resignation, removal, disqualification or otherwise, may be filled by the Board for the unexpired portion of the term. Section 5.Chairman of the Board.The Chairman of the Board shall be a senior executive officer of the Corporation and, subject to the control of the Board, shall, in general, participate in the management of the business and affairs of the Corporation.The Chairman of the Board shall, when present, preside at all meetings of the shareholders and of the Board.Further, the Chairman of the Board may sign, with the Secretary or any other proper officer of the Corporation thereunto authorized by the Board, certificates for shares of the Corporation, any deeds, mortgages, bonds, contracts, or other instruments which the Board has authorized to be executed, except in cases where the signing and execution thereof shall be expressly delegated by the Board or by these By-Laws to some other officer or agent of the Corporation, or shall be required by law to be otherwise signed or executed; and, in general, shall perform all duties incident to the office of Chairman of the Board and such other duties as may be prescribed by the Board. Section 6.Chief Executive Officer.The Chief Executive Officer shall be the principal executive officer of the Corporation and, subject to the control of the Board, shall, in general, supervise and control all of the business and affairs of the Corporation.The Board shall designate the Chief Executive Officer from between the Chairman of the Board and the President.The Chief Executive Officer may sign, with the Secretary or any other proper officer of the Corporation thereunto authorized by the Board, certificates for shares of the Corporation, any deeds, mortgages, bonds, contracts, or other instruments which the Board or by these By-Laws to some other officer or agent of the Corporation, or shall be required by law to be otherwise signed or executed; and, in general, shall perform all duties incident to the office of the Chief Executive Officer and such other duties as may be prescribed by the Board. -13- Section
